         Case 17-40185-KKS   Doc 842   Filed 10/24/18   Page 1 of 14



               UNITED STATES BANKRUPTCY COURT
                NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION

IN RE:

CAMPBELLTON-GRACEVILLE                         CASE NO.: 17-40185-KKS
HOSPITAL CORPORATION,                          CHAPTER: 11

     Debtor.
                                           /

       MEMORANDUM OPINION IN SUPPORT OF ORDERS
 (1) OVERRULING OBJECTIONS OF EMPOWER SYSTEMS H.I.S.,
 LLC TO THE AMENDED JOINT DISCLOSURE STATEMENT AND
   TO THE SECOND AMENDED JOINT CHAPTER 11 PLAN, AND
(2) DENYING EMPOWER SYSTEMS H.I.S.’ RENEWED MOTION TO
               DISMISS (DOCS. 831 and 832).

     This case is before the Court upon Empower H.I.S.’ (“Empower”)

Objection to Second Amended Joint Disclosure Statement in Connection

with Chapter 11 Plan of Liquidation of Campbellton-Graceville Hospital

Corporation, filed by the Debtor and the Official Committee of Unsecure

Creditors (Doc. 811) and Second Amended Joint Chapter 11 Plan of

Liquidation Pursuant to Chapter 11 of the Bankruptcy Code, filed by the

Debtor and the Official Committee of Unsecured Creditors (Doc. 812)

(the “Objections,” Doc. 831), Motion to Dismiss (the “renewed Motion to

Dismiss,” Doc. 832), and Joint Initial Response to Empower H.I.S.’S

Objection to Plan and Disclosure Statement and Motion to Dismiss, and


MS
            Case 17-40185-KKS        Doc 842     Filed 10/24/18   Page 2 of 14



Request for Sanctions (the “Response,” Doc. 833). Because this Court is

well familiar with the history of this case and the matters in which

Empower has previously been active, it is unnecessary to conduct a

hearing on the Objections or the renewed Motion to Dismiss.

                                   BACKGROUND

       The Debtor had been experiencing financial distress for several

years before filing its Chapter 11 petition.1 When it commenced this case,

the Debtor owned and operated a twenty-five (25) bed critical access

hospital serving north Florida and parts of Georgia and Alabama; it had

approximately one hundred (100) employees. In an effort to save the

hospital, in May of 2015 the Debtor entered into a “Consulting

Agreement” with People’s Choice Hospital (“PCH”) that would provide

healthcare management and other services. PCH hired Jorge A. Perez

(“Perez”) as CEO of the hospital. The business relationship between

Debtor and PCH subsequently deteriorated. In June of 2016 the Debtor

sued PCH and obtained an ex parte order prohibiting PCH from having

access to the Debtor’s bank accounts and essentially banning PCH from



1 For ease of drafting, the summary of the Debtor’s background and history in this section of
this Order are taken from the Second Amended Joint Disclosure Statement (Doc. 811).
Nothing set forth in this section of the instant Order is meant or should be construed as a
finding of fact for purposes of this or any other case or proceeding.
                                             2
            Case 17-40185-KKS      Doc 842   Filed 10/24/18   Page 3 of 14



the hospital. PCH filed multiple counterclaims against the Debtor. At the

heart of the controversy between the Debtor and PCH is the “Reference

Lab Program” which, according to the Debtor, PCH implemented in

October 2015. The Reference Lab Program resulted in the Debtor being

the target of multiple lawsuits seeking damages in excess of $6 million

dollars and an investigation by the Office of the Inspector General,

among others, into alleged fraudulent and illegal billing practices at the

hospital.

     The billings for the Reference Lab Program were run through one

or more software systems allegedly implemented, utilized and owned by

Empower. Once the Debtor and PCH parted ways, PCH terminated the

Debtor’s access to the Empower owned software. This, according to the

Debtor      and   the   Official     Committee       of   Unsecured          Creditors

(“Committee”), ultimately led to the Debtor’s inability to comply with

statutory reporting obligations, which in turn caused Debtor’s Medicare

and Medicaid reimbursements to dry up in February of 2017. Without

these reimbursements and the ability to receive more, the Debtor’s cash

flow virtually stopped, which led to its filing of this Chapter 11 petition.




                                         3
               Case 17-40185-KKS       Doc 842        Filed 10/24/18   Page 4 of 14



         The Debtor believed that a “substantial fraud” had occurred

through the Reference Lab Program.                       PCH denied all allegations of

wrongdoing and asserted that any fraudulent activity was engaged in by

Perez, Empower and possibly other entities related to Perez. Post-

petition, the Debtor and the Committee attempted to gain access to the

Empower software, obtain discovery related to the Empower software

and obtain knowledge about that software from Empower and Perez.2

Debtor and the Committee list potential claims against Empower and

Perez as assets that are subject to recovery under the Plan.3

         During this case, Empower and Perez have moved to disqualify

Committee counsel, objected to various plans and disclosure statements,

scheduled, participated in and resisted discovery, attended virtually

every hearing, and joined other parties’ motions.4                        During this case

Empower has not filed or articulated a claim against the Debtor.5




2   See Docs. 140, 187, 201, 217, 220, 429 and 571.
3   See infra.; See Doc. 811-2.
4 These documents represent a non-exhaustive list of filings, objections and appearances by
counsel for Empower Systems, H.I.S. LLC and, in some instances, Perez. See Docs. 359, 400,
417, 435,448, 464, 477, 481, 489, 535, 699-702, 740, 778, 780 ,831 and 832.
5 Empower at one point asserted that it was a creditor because the Debtor had listed it on

Schedule E/F as having a disputed claim (Doc. 133, p. 27). The Court disabused Empower of
this theory when it held that Empower had no standing to seek to disqualify Committee
counsel (Doc. 539).
                                                4
            Case 17-40185-KKS      Doc 842      Filed 10/24/18   Page 5 of 14



                            PROCEDURAL HISTORY

      This case involves complex issues of law and fact. The active

participants have included entities, individuals and attorneys from

various parts of Florida and the United States. Since July, the Court has

held several continued status hearings, the most recent of which occurred

on October 4, 2018.           These hearings were scheduled to facilitate

continued negotiation and mediation between the Debtor, the Committee

and myriad other entities and parties, with the ultimate goal of

confirming a consensual plan.

      At the conclusion of the October 4 status hearing, the Court agreed

to enter an Order rescheduling the hearing for final approval of the

disclosure statement and confirmation of the joint plan, and setting other

deadlines; that Order was docketed on October 15, 2018.6 Debtor and the

Committee filed their Second Amended Joint Disclosure Statement and

Second Amended Joint Chapter 11 Plan of Liquidation on October 12,

2018.7 The Debtor has also filed motions to approve compromises and

settlements that form the foundation for the amended joint plan.8 These




6 Doc. 815. Empower’s counsel attended the October 4, 2018 status hearing. Doc. 798.
7 Docs. 811 and 812.
8 Docs. 806 and 810.

                                            5
                Case 17-40185-KKS     Doc 842      Filed 10/24/18   Page 6 of 14



compromises and settlements are a direct result of the strenuous

negotiation and mediation that had been ongoing during this case.

         The final hearing on approval of the settlements, as well as

approval of the joint disclosure statement and confirmation of the joint

plan of reorganization is scheduled to begin on October 30, 2018.9

         On October 19, 2018, Empower filed the Objections and renewed

Motion to Dismiss currently before the Court. Debtor and the Committee

oppose the Objections and renewed Motion to Dismiss on the basis that

Empower has no standing to seek such relief in this case. For the reasons

set forth below, I concur that Empower does not have standing or the

right to appear and be heard on its Objections or renewed Motion to

Dismiss and will enter separate orders accordingly.

                                      DISCUSSION

         In the Eleventh Circuit, “[s]tanding… presents a threshold

jurisdictional question of whether a court may consider the merits of a

dispute.”10 Citing Supreme Court precedent, the Eleventh Circuit has

recognized that “the question is whether the person whose standing is

challenged is a proper party to request an adjudication of a particular


9   Doc. 822.
10   Elend v. Basham, 471 F.3d 1199, 1204 (11th Cir. 2006).
                                               6
            Case 17-40185-KKS        Doc 842      Filed 10/24/18   Page 7 of 14



issue and not whether the issue itself is justiciable.”11 Standing, and the

right to be heard on a particular matter, in Chapter 11 cases is critical

because of the myriad creditors, parties in interest and others who may

be affected by or interested in the outcome of the reorganization and

other proceedings. As the Seventh Circuit Court of Appeals stated many

years ago, “[t]he limits on standing are vital in bankruptcy, where clouds

of persons indirectly affected by the acts and entitlements of others may

buzz about, delaying final resolution of cases.”12

       The right to appear and be heard as a party in interest under 11

U.S.C.§ 1109(b) is not the same as standing. Similarly, 11 U.S.C.§ 1109

does not give every party in interest the right to seek relief on every

issue.13 As to confirmation, “Congress did not intend to grant all parties

in interest standing to be heard ... on every single aspect of the

reorganization proposal and the effects of its consummation.”14 To

establish standing to object to confirmation, a party in interest under 11




11 In re J.H. Inv. Servs., 413 F. App'x 142, 148 (11th Cir. 2011) quoting Flast v. Cohen, 392
U.S. 83, 99, 88 S. Ct. 1942, 1952, 20 L. Ed. 2d 947 (1968).
12 Matter of Deist Forest Prods., Inc., 850 F.2d 340, 341-42 (7th Cir. 1988) citing Kane v.

Johns–Manville Corp., 843 F.2d 636, 641–46 (2d Cir.1988).
13 Matter of Rimsat, Ltd., 193 B.R. 499, 503 (Bankr. N.D. Ind. 1996), citing In re Southwest

Equipment Rental, 152 Bankr. 207, 209 (Bankr. E.D. Tenn. 1992).
14 In re A.P.I., Inc., 331 B.R. 828, 860 (Bankr. D. Minn. 2005), aff'd, sub nom. OneBeacon Am.

Ins. Co. v. A.P.I., Inc., CIV. 06-167 (JNE), 2006 WL 1473004 (D. Minn. May 25, 2006).
                                              7
              Case 17-40185-KKS      Doc 842     Filed 10/24/18   Page 8 of 14



U.S.C.§ 1109(b) must possess a legally protected interest affected by

confirmation.15

         In ruling on whether an appellant in a bankruptcy case had

standing, the District Court in In re Ocean Rig UDW Inc., et. al.,

reiterated the two-pronged standard: the appellant in a bankruptcy case

(1) must be an “aggrieved person” whose pecuniary interests are directly

affected by the order at issue; and (2) must have “prudential standing,”

in that he or she is asserting his or her “own legal rights and interests

and not those of third parties.”16 In discussing the latter prong, the

District Court observed that “[p]rudential standing is particularly

important in a bankruptcy context where one party may seek to challenge

the plan based on the rights of third parties who favor the plan.”17 This

two prong test applies in bankruptcy cases as well as bankruptcy appeals.

         In In re E.S. Bankest, L.C., a case with facts and legal issues very

similar to those in the instant case, Chief Bankruptcy Judge Emeritus A.


15   See In re Stone & Webster, Inc., 373 B.R. 353, 361 (Bankr. D. Del. 2007), aff'd, 00-
02142(PJW), 2008 WL 4890896 (D. Del. Nov. 12, 2008).
16 In re Ocean Rig UDW Inc., 585 B.R. 31, 37 (S.D.N.Y. 2018), appeal filed, 18-1374, (2d Cir.

May 4, 2018) citing Licensing by Paolo, Inc. v. Sinatra (In re Gucci), 126 F.3d 380, 388 (2d
Cir. 1997) (“[t]o have standing to appeal a bankruptcy court order, an appellant must be an
‘aggrieved person.’”); In re Quigley Co., 391 B.R. 695, 705 (Bankr. S.D.N.Y. 2008) (“[i]n
addition to satisfying the aggrieved person standard, an appellant must also have prudential
standing. This requires that the appellant assert the appellant’s own legal rights and
interests and not those of third parties.”)
17 In re Ocean Rig UDW Inc., 585 B.R. at 37.

                                             8
             Case 17-40185-KKS       Doc 842      Filed 10/24/18     Page 9 of 14



Jay Cristol held that a party sued by the representative of the Chapter

11 debtor’s estate did not have standing to pursue a motion to convert the

case to Chapter 7; in so doing, Judge Cristol thoroughly analyzed

standing and party in interest status for purposes of Section 1109 of the

Code.18 In Bankest, the representative of the Chapter 11 debtor’s estate

filed an adversary proceeding against a law firm seeking $170 million in

damages for breach of fiduciary duty and alleged legal malpractice. The

law firm moved to convert the Chapter 11 to a Chapter 7, or alternatively

appoint a Chapter 11 Trustee or examiner.19 Before the court was the

estate’s representative’s motion to strike the motion to convert.20 After

an exhaustive and informative discussion the bankruptcy court held that

the law firm had neither standing nor party in interest status for

purposes of Section 1109.21

       Like Empower, the law firm in Bankest had never filed a claim and

had no interest in the outcome of the Chapter 11 case. The bankruptcy

court found that the law firm’s motion was nothing but “a litigation tactic




18 In re E.S. Bankest, L.C., 321 B.R. 590 (Bankr. S.D. Fla. 2005).
19 Id. at 593.
20 Id.
21 Id. at 599-600.

                                              9
            Case 17-40185-KKS       Doc 842      Filed 10/24/18   Page 10 of 14



to delay and hinder prosecution of the [case against it] with the ultimate

goal to reduce the estate’s recovery in connection therewith.”22

       Throughout this Chapter 11 case, Empower’s goal has appeared

identical to that of the law firm defendant in Bankest: to hinder and

delay this Chapter 11 case, and to reduce or eliminate the Debtor’s,

Committee’s or liquidating trustee’s chances of a successful recovery

against it.23 That Empower’s goal is to minimize or eliminate its own

potential liability to the detriment of the creditors of this estate is made

more apparent by its last minute filing of the Objections and renewed

Motion to Dismiss. Had Empower’s goal been different, presumably it

would have filed (at minimum) its renewed Motion to Dismiss well in

advance of the October deadline to object to confirmation. Its counsel has

participated in virtually every status hearing, and other hearings, held

in this case since at least May 29, 2018, rendering Empower well aware—

for months—of the direction this Chapter 11 was heading.24

       Empower’s goal is directly contrary to those of the creditors of this

Debtor and is not a legitimate use of party in interest status in a Chapter



22 Id. at 596.
23 Although he is not named as a party in the Objections or renewed Motion to Dismiss, Jorge
Perez’s goal has appeared identical to that of Empower.
24 See, e.g., Doc. 699, et. seq.

                                            10
           Case 17-40185-KKS       Doc 842      Filed 10/24/18   Page 11 of 14



11 case.     Empower’s last minute Objections and renewed Motion to

Dismiss amount to nothing more than a ruse designed to hold the Debtor,

the Committee, the creditors, and all other parties in interest who have

been working valiantly toward a consensual plan hostage.25

      In March of this year this Court held that Empower did not have

standing to seek to disqualify Committee counsel.26 In that ruling, the

Court focused on the fact that Empower was not a creditor, had not filed

a claim, and did not have a stake in the outcome of this Chapter 11.27

The Court emphasized that because Empower’s only role in this case was

as a potential target of future litigation by the Debtor, Committee,

creditors and/or a liquidating trustee, it had no stake in the outcome of

this Chapter 11 case:

      Empower has a potential adverse consequence of any case or
      proceeding that the Debtor, PCH [People’s Choice Hospital] or
      the liquidating trustee may pursue, regardless of in what
      forum any such claim may be asserted, and irrespective of



25 On the same day that Empower filed the Objections and renewed Motion to Dismiss, its
counsel filed a motion to withdraw as counsel to Empower and Perez. (Doc. 829.) (currently
a Second Amended Motion to Withdraw. (Docs. 836 and 838.) As the Debtor and Committee
point out in their response to the renewed Motion to Dismiss and Objections, the timing of
the motion to withdraw suggests that Empower’s counsel may have been reluctant to file
these pleadings, especially in light of the Court’s prior ruling on standing but proceeded
because of the court-ordered deadline to file objections to the disclosure statement and
confirmation. See Doc. 833, fn. 3.
26 Doc. 539.
27 Id.

                                           11
            Case 17-40185-KKS        Doc 842       Filed 10/24/18   Page 12 of 14



       whether or not this Chapter 11 case proceeds, the plan is
       confirmed, or the case is dismissed.28

       Nothing pertaining to Empower has changed since March.

Empower has still not filed a claim.29 Empower and its principal, Perez,

remain potential targets for recovery for the Debtor’s creditors.30 Neither

Empower nor its principal, Perez, have any claim(s) or rights that will be

affected in this Chapter 11 case; this is true regardless of whether the

plan is confirmed or the case is dismissed.31 Whether Empower or Perez

are sued does not depend on the outcome of this Chapter 11 case. On the

other hand, the rights, claims and interests of the creditors and other

affected parties would be negatively impacted if this Court were to

consider Empower’s eleventh hour renewed attempt to derail this case.

The only parties that might benefit from this tactic are Empower and

Perez.




28Id. at pp. 9-10.
29See Claims Register. The bar date for claims of non-governmental creditors was September
13, 2017. Id.
30 The Amended Disclosure statement lists a potential claim against Empower Systems
H.I.S., LLC in excess of $3.3 million dollars and a plethora of potential claims against Jorge
Perez in unspecified amounts. See Doc. 811-2, pp. 3 and 6.
31 In re Sea Island Co., 10-21034, 2014 WL 3767431 at *3 (Bankr. S.D. Ga., July 30, 2014)

(“Such requirements include that the party in interest must: “(1) have suffered an actual
injury or show the imminence of such injury; (2) establish that the injury is fairly traceable
to the conduct at issue; and (3) demonstrate that the requested relief is likely to redress the
injury.”)

                                              12
               Case 17-40185-KKS       Doc 842       Filed 10/24/18    Page 13 of 14



          Like the target defendant in Bankest, Empower does not have a

pecuniary interest in this estate, a legally protectible interest in this

Chapter 11 case, or a sufficient or practical stake in the outcome of this

case or in the relief sought in its renewed Motion to Dismiss.32 Empower

and Perez’ interests in protecting themselves from potential liability are,

as Judge Cristol so aptly wrote in Bankest, “antithetical to the interests

of the legitimate creditors of the Debtor who have a direct interest in

maximizing any recovery from [them].”33 Empower’s renewed Motion to

Dismiss and Objections appear to be another attempt to use the

Bankruptcy Code as a shield against potential liability and to obtain a

litigation or negotiation advantage.

          For the reasons stated, it is

      ORDERED:

          1. The Court will enter separate Orders overruling the Objections

             and denying the renewed Motion to Dismiss filed by Empower

             Systems H.I.S., LLC in keeping with this Memorandum Opinion.

          2. The Court reserves ruling on the Debtor’s and Committee’s

             Request for Sanctions (Doc. 833) and, if appropriate, to enter an


32   In re E.S. Bankest, L.C., 321 B.R. 590 (Bankr. S.D. Fla. 2005).
33   Id. at 598.
                                                13
            Case 17-40185-KKS      Doc 842      Filed 10/24/18   Page 14 of 14



          Order to Show Cause as to why Empower and its counsel should

          not be sanctioned for filing the Objections and renewed Motion

          to Dismiss.

      3. The Clerk shall schedule a hearing on the Second Amended

          Motion to Withdraw as Counsel for Jorge Perez and Empower

          H.I.S., LLC (Doc. 838) no sooner than fourteen (14) days from the

          date that motion was filed, in compliance with N.D. Fla. LBR

          2090-1 (D).

      DONE and ORDERED on October 24, 2018                                 .



                                                     KAREN K. SPECIE
                                                     Chief U. S. Bankruptcy Judge

cc: all parties in interest



Counsel for Debtor or the Committee is directed to serve a copy of this Memorandum Opinion
on interested parties and file proof of service within 3 days.




                                           14
